IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-524-CV



MARLIN WAYNE WEBB,

	APPELLANT

vs.



NITA DENISE WEBB,

	APPELLEE


 


FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C92-366B, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING

 

PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on September 15, 1992. 
The transcript was filed in this Court on October 23, 1992.  Tex. R. App. P. 54(a).  Appellant
filed a motion for enlargement of time on December 4, 1992.  Tex. R. App. P. 54(c), 74(n).  This
Court granted the motion and extended the time within which to file the statement of facts and
appellant's brief to January 19, 1993, and February 18, 1993, respectively.  A motion for
extension of time to file the statement of facts was due no later than February 3, 1993.  Tex. R.
App. P. 54(c).
	To date, appellant has filed neither a statement of facts nor a motion for extension
of time showing a reasonable explanation of the need for an extension.  Tex. R. App. P. 54(c). 
Furthermore, he has not filed his brief or requested an extension of time for filing a brief.  Tex.
R. App. P. 74(n).  This Court may dismiss an appeal for the failure to file a statement of facts or
a brief.  Tex. R. App. P. 54(a), 74l(1).
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
54(a), 74l(1); see Veale v. Rose, 688 S.W.2d 600, 601 (Tex. App.--Corpus Christi 1984, writ ref'd
n.r.e.); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin 1976, writ dism'd
w.o.j.).
 
[Before Justices Powers, Kidd and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   April 21, 1993
[Do Not Publish]